Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 02-19-2020. Claims 1-20 are examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003 line 3 “to to” should read “to”, it is a repeated word.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 6-7, 11-12, 17-18, and 23 is/are rejected under 25 U.S.C. 102(a)(1) as being Anticipated by Gaddam (U.S. 20210328969).

Regarding claim 1, 
Gaddam discloses: A method for detecting abnormal network requests, comprising: obtaining a network request for accessing a server (Gaddam, [0015] receiving, by a server, a plurality of access requests [0092] At step S402, a database server (e.g., database server 112 from FIG. 1) can receive a plurality of database access requests from a requesting entity); extracting feature data from the network request, the feature data characterizing an access operation of the network request to the server (Gaddam, [0092 and Fig. 4-404] In this case, the database server may identify the entity credential via the API); and in response to the feature data falling out of a range (Gaddam [0106 and Fig. 4-418] At step S418, the database server can determine whether the anomaly score exceeds the predetermined threshold or not) defined by feature data of a plurality of normal network requests (Gaddam [0111] trained using production data corresponded to normal database access requests or access sequences), determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database.

 Regarding claim 6, 
Gaddam discloses: The method of claim 1, wherein, in response to the feature data falling out of the range defined by the feature data of the plurality of normal network requests, determining that the network request is an abnormal network request comprises: inputting the feature data of the network request into a classification model (Gaddam [0037] A feature vector can be used as the input to a machine learning model, such that the machine learning model produces some output or classification), the classification model being obtained by training the feature data of the plurality of normal network requests and being used to determine a boundary of the feature data of the plurality of normal network requests (Gaddam [0098] The machine learning model may be trained using historical database access requests collected by the database server); and in response to the feature data of the network request being outside the boundary, determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database).

Regarding claim 7, 
Gaddam discloses: The method of claim 1, wherein obtaining the network request for accessing the server comprises: determining an Internet Protocol (IP) address of the network request; and obtaining, from the server, an associated network request having the IP address (Gaddam [0062] The data records may include other information about requesting entities 124 and 126, including locations, IP addresses… data records in entity profile database 106 may be linked or stored in association with machine learning models stored in model cache 108).

Regarding claim 11, 
Gaddam discloses: The method of claim 1, wherein the access operation includes at least one of selected from a group consisting of: an Application Program Interface (API) information of the network request; parameters of the API information; address information of the server; a text length of the network request; and a request body of the network request (Gaddam [0096] The entity credential may be included in one or more of the database access requests. In some embodiments, the entity credential (such as an API key) may be provided to the API in order for the requesting entity to utilize the API to communicate with the database server).

Regarding claim 12, 
Gaddam discloses: An electronic device, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing machine-executable instructions, the instructions, when executed by the at least one processing unit, causing the device to perform a method, the method comprising: obtaining a network request for accessing a server (Gaddam, [0015] receiving, by a server, a plurality of access requests [0092] At step S402, a database server (e.g., database server 112 from FIG. 1) can receive a plurality of database access requests from a requesting entity); extracting feature data from the network request, the feature data characterizing an access operation of the network request to the server (Gaddam, [0092 and Fig. 4-404] In this case, the database server may identify the entity credential via the API); and in response to the feature data falling out of a range (Gaddam [0106 and Fig. 4-418] At step S418, the database server can determine whether the anomaly score exceeds the predetermined threshold or not) defined by feature data of a plurality of normal network requests (Gaddam [0111] trained using production data corresponded to normal database access requests or access sequences), determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database.

Regarding claim 17, 
Gaddam discloses: The device of claim 12, wherein, in response to the feature data falling out of the range defined by the feature data of the plurality of normal network requests, determining that the network request is an abnormal network request comprises: inputting the feature data of the network request into a classification model (Gaddam [0037] A feature vector can be used as the input to a machine learning model, such that the machine learning model produces some output or classification), the classification model being obtained by training the feature data of the plurality of normal network requests and being used to determine a boundary of the feature data of the plurality of normal network requests (Gaddam [0098] The machine learning model may be trained using historical database access requests collected by the database server); and in response to the feature data of the network request being outside the boundary, determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database).

Regarding claim 18, 
Gaddam discloses: The device of claim 12, wherein obtaining the network request for accessing the server comprises: determining an Internet Protocol (IP) address of the network request; and obtaining, from the server, an associated network request having the IP address (Gaddam [0062] The data records may include other information about requesting entities 124 and 126, including locations, IP addresses… data records in entity profile database 106 may be linked or stored in association with machine learning models stored in model cache 108).

Regarding claim 23, 
Gaddam discloses: A computer program product tangibly stored on a non-transient computer readable medium and comprising machine executable instructions, which, when executed, cause a machine to perform a method, the method comprising: obtaining a network request for accessing a server (Gaddam, [0015] receiving, by a server, a plurality of access requests [0092] At step S402, a database server (e.g., database server 112 from FIG. 1) can receive a plurality of database access requests from a requesting entity); extracting feature data from the network request, the feature data characterizing an access operation of the network request to the server (Gaddam, [0092 and Fig. 4-404] In this case, the database server may identify the entity credential via the API); and in response to the feature data falling out of a range (Gaddam [0106 and Fig. 4-418] At step S418, the database server can determine whether the anomaly score exceeds the predetermined threshold or not) defined by feature data of a plurality of normal network requests (Gaddam [0111] trained using production data corresponded to normal database access requests or access sequences), determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s)  2, 3, 5, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam (U.S. 20210328969) in view of Shah (U.S. 20210185066).

Regarding claim 2, 
Gaddam discloses: The method of claim 1, wherein extracting the feature data from the network request comprises: the network request
Gaddam does not disclose: processing using predetermined symbols to obtain a processed request; and obtaining the feature data from the processed request.
However, in the same field of endeavor Shah discloses: processing using predetermined symbols to obtain a processed request; and obtaining the feature data from the processed request. (Shah, [0015] the embedding further comprises generating a message vector associated with the application message by passing the symbol data representative of the application message through a neural network comprising an encoding and decoding neural network structure with corresponding weights trained to embed a set of application messages as application message vectors, and wherein the encoding neural network structure processes the symbol data associated with the application message to output an application message vector representing the informational content of the received application message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shah in the extracting of feature  data in Gaddam by converting the extracted data into symbols and using the symbols for processing. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to improve efficiency. A person of ordinary skill could have reasonably selected pre-defined symbols as in Shah to be used for mapping information in the future data of Gaddam because a person of ordinary skill would have reasonably concluded that alphanumeric characters and symbols etc., can be mapped to unique field vectors and doing so would allow for a limited vocabulary to be formed in which each of the different compression symbols may be used for encoding a set of application messages (Shah 0121-0123).

Regarding claim 3, 
Gaddam in view of Shah discloses: The method of claim 2, wherein processing the network request with the predetermined symbols comprises: in the network request
Additionally, Shah discloses: replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) an alphabet with a first symbol (Shah [0121] allows an efficient representation of the field data in the form of compression symbols); and replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) a number with a second symbol (Shah [0122] The vocabulary may also include alphanumeric characters, symbols or any other character or symbol that is likely to appear in an application message associated with an application layer protocol. These characters or symbols may be used as separate unique compression symbols for those characters or strings that cannot be compressed. These alphanumeric characters and symbols etc., can also be mapped to unique field vectors in the vocabulary). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 2.

Regarding claim 5, 
Gaddam in view of Shah discloses: The method of claim 2
Gaddam further discloses: wherein extracting the feature data from the network request further comprises: vectorizing the feature data (Gaddam, [0037] A “feature vector” can include a set of measurable properties (or “features”) that represent some object or entity). 

Regarding claim 13, 
Gaddam discloses: The device of claim 12, wherein extracting the feature data from the network request comprises: the network request.
Gaddam does not disclose: processing using predetermined symbols to obtain a processed request; and obtaining the feature data from the processed request.
However, in the same field of endeavor Shah discloses: processing using predetermined symbols to obtain a processed request; and obtaining the feature data from the processed request. (Shah, [0015] the embedding further comprises generating a message vector associated with the application message by passing the symbol data representative of the application message through a neural network comprising an encoding and decoding neural network structure with corresponding weights trained to embed a set of application messages as application message vectors, and wherein the encoding neural network structure processes the symbol data associated with the application message to output an application message vector representing the informational content of the received application message). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 2.

Regarding claim 14, 
Gaddam in view of Shah discloses: The device of claim 13, wherein processing the network request with the predetermined symbols comprises: in the network request
Additionally, Shah discloses: replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) an alphabet with a first symbol (Shah [0121] allows an efficient representation of the field data in the form of compression symbols); and replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) a number with a second symbol (Shah [0122] The vocabulary may also include alphanumeric characters, symbols or any other character or symbol that is likely to appear in an application message associated with an application layer protocol. These characters or symbols may be used as separate unique compression symbols for those characters or strings that cannot be compressed. These alphanumeric characters and symbols etc., can also be mapped to unique field vectors in the vocabulary). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 2.

Regarding claim 16, 
Gaddam in view of Shah discloses: The device of claim 13, 
Gaddam further discloses: wherein extracting the feature data from the network request further comprises: vectorizing the feature data (Gaddam, [0037] A “feature vector” can include a set of measurable properties (or “features”) that represent some object or entity).

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam (U.S. 20210328969) in view of Shah (U.S. 20210185066) and in further view of Kamble (U.S. 20160364163).

Regarding claim 4, 
Gaddam discloses in view of Shah discloses: The method of claim 2, wherein processing the network request with the predetermined symbols comprises: the network request
Additionally Shah discloses: replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) an individual alphabet (Shah [0121] allows an efficient representation of the field data in the form of compression symbols) a third symbol; replacing (Shah [0121] symbols may then be mapped into unique field vectors that form the vocabulary) an individual number in with a fourth symbol (Shah [0122] The vocabulary may also include alphanumeric characters, symbols or any other character or symbol that is likely to appear in an application message associated with an application layer protocol. These characters or symbols may be used as separate unique compression symbols for those characters or strings that cannot be compressed. These alphanumeric characters and symbols etc., can also be mapped to unique field vectors in the vocabulary);
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 2.
Gaddam in view of Shah does not disclose: replacing consecutive alphabets with fifth symbol; and replacing consecutive numbers with a sixth symbol.
However in the same field of endeavor Kamble discloses: replacing consecutive alphabets with a fifth symbol; and replacing consecutive numbers with a sixth symbol (Kamble [0117] numbers may be replaced with zero, letters may be replaced with all A's). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kamble in the detecting abnormal network request of Gaddam in view of Shah by replacing characters with symbols. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to improve security. A person of ordinary skill could have reasonably replaced consecutive characters with different symbols to be used in the character replacement in Gaddam and Shah because a person of ordinary skill would have reasonably concluded that replacing characters with symbols (masking) can be used to address certain forms of attack (Kamble [0090] Many databases provide features that may be used to address these forms of attack; [0091] Another feature is data redaction, in which sensitive data may be redacted and/or masked).

Regarding claim 15, 
Gaddam discloses in view of Shah discloses: The device of claim 13, wherein processing the network request with the predetermined symbols comprises: the network request
Additionally Shah discloses: replacing an individual alphabet a third symbol; replacing an individual number in with a fourth symbol (Shah [0122] The vocabulary may also include alphanumeric characters, symbols or any other character or symbol that is likely to appear in an application message associated with an application layer protocol. These characters or symbols may be used as separate unique compression symbols for those characters or strings that cannot be compressed. These alphanumeric characters and symbols etc., can also be mapped to unique field vectors in the vocabulary);
Gaddam in view of Shah does not disclose: replacing consecutive alphabets fifth symbol; and replacing consecutive numbers with a sixth symbol.
However in the same field of endeavor Kamble discloses: replacing consecutive alphabets with a fifth symbol; and replacing consecutive numbers with a sixth symbol (Kamble [0117] numbers may be replaced with zero, letters may be replaced with all A's). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Claim(s) 8, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam (U.S. 20210328969) in view of Kamble (U.S. 20160364163).

Regarding claim 8, 
Gaddam discloses: The method of claim 7, wherein extracting the feature data from the network request comprises: Application Program Interface (API) information of the network request; the API information of the associated network request, wherein the feature data. (Gaddam [0096] The entity credential may be included in one or more of the database access requests. In some embodiments, the entity credential (such as an API key) may be provided to the API in order for the requesting entity to utilize the API to communicate with the database server); (Gaddam, [0037] A “feature vector” can include a set of measurable properties (or “features”) that represent some object or entity). 
Gaddam does not disclose: converting into a first symbol and converting into a second symbol comprises the first symbol and the second symbol.
However in the same field of endeavor Kamble discloses: converting into a first symbol and converting into a second symbol comprises the first symbol and the second symbol (Kamble [0117] numbers may be replaced with zero, letters may be replaced with all A's).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kamble in the detecting abnormal network request of Gaddam in view of Shah by replacing characters with symbols. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to improve security. A person of ordinary skill could have reasonably replaced characters with different symbols to be used in the character replacement in Gaddam and Shah because a person of ordinary skill would have reasonably concluded this can be used to reduce security risks (Kamble 0113-0117).

Regarding claim 9, 
Gaddam in view of Kamble discloses: The method of claim 8, 
Gaddam further discloses: wherein, in response to the feature data falling out of the range, determining the network request is an abnormal network request comprises: determining a plurality of combinations of the plurality of normal network requests (Gaddam, [0015] receiving, by a server, a plurality of access requests [0092] At step S402, a database server (e.g., database server 112 from FIG. 1) can receive a plurality of database access requests from a requesting entity) with API information of respective associated network requests (Gaddam, [0092 and Fig. 4-404] In this case, the database server may identify the entity credential via the API); and in response to the at least a part of the feature data being absent in the plurality of combinations (Gaddam [0106 and Fig. 4-418] At step S418, the database server can determine whether the anomaly score exceeds the predetermined threshold or not), determining that the network request is an abnormal network request (Gaddam [0107 and Fig 4-420] At step S420, if the anomaly score is greater than the predetermined threshold, the database server can prevent the requesting entity from accessing the database.

Regarding claim 19, 
Gaddam discloses: The device of claim 18, wherein extracting the feature data from the network request comprises: Application Program Interface (API) information of the network request; the API information of the associated network request, wherein the feature data. (Gaddam [0096] The entity credential may be included in one or more of the database access requests. In some embodiments, the entity credential (such as an API key) may be provided to the API in order for the requesting entity to utilize the API to communicate with the database server); (Gaddam, [0037] A “feature vector” can include a set of measurable properties (or “features”) that represent some object or entity). 
Gaddam does not disclose: converting into a first symbol and converting into a second symbol comprises the first symbol and the second symbol.
However in the same field of endeavor Kamble discloses: converting into a first symbol and converting into a second symbol comprises the first symbol and the second symbol (Kamble [0117] numbers may be replaced with zero, letters may be replaced with all A's).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam (U.S. 20210328969) in view of LeMarquand (U.S. 20200186555).

Regarding claim 10, 
Gaddam discloses: The method of claim 1, further comprising:
Gaddam does not disclose: sending the abnormal network request to a further server independent of the server.
However in the same field of endeavor LeMarquand discloses: sending the abnormal network request to a further server independent of the server (LeMarquand, [0021] As illustrated in FIG. 2, a device 202 in a system is connected to an external monitoring endpoint 206 (e.g., a network node outside the system) through a machine learning (ML) log monitor 204. For example, the illustrated ML log monitor 204 can monitor system log activity from the device 202 and report any anomalous activity to the external monitoring endpoint 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of LeMarquand in the detecting abnormal network request of Gaddam by sending the abnormal network requests to another server. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide external monitor services (LeMarquand [0021]) or to back up the information (LeMarquand [0029]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Sohail 8/25/2016 (US 10419931) teaches detecting abnormal network requests.
Muddu 10/30/2015 (US 9516053) teaches detecting anomalous network requests
Arlitt 10/30/2017 (US 20190132342) teaches extracting features associated with network requests and detecting anomalous activity.
Sun 8/31/2006 (US 20080068226) teaches mapping characters and API.
Hird 3/27/2015 (US 20160283724) teaches mapping of characters in API calls.
Zou 2/21/2019 (US 20190260787) teaches detecting abnormal network traffic.
Sengoku 6/2/2015 (US 20150199295) teaches converting characters into symbols.



Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/               Supervisory Patent Examiner, Art Unit 2436